FILED
                             NOT FOR PUBLICATION                              MAR 09 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FODAY SILLAH,                                     No. 09-71526

               Petitioner,                        Agency No. A096-151-081

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Foday Sillah, a native and citizen of Sierra Leone, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from the immigration

judge’s decision denying his application for withholding of removal and protection

under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959,

962 (9th Cir. 2004), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based upon the omission from Sillah’s asylum application and declaration of his

siblings’ deaths, see id. at 962-64 (omissions and inconsistencies that go to the

heart of the petitioner’s claim support an adverse credibility finding), and Sillah’s

failure to provide reasonable explanations for the omissions, see Rivera v.

Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). Accordingly, in the absence of

credible testimony, Sillah’s withholding of removal claim fails. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Sillah failed to establish it is more likely than not that he will be tortured if

returned to Sierra Leone. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th

Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                            2                                     09-71526